[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS FILED
                                                       U.S. COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                              ________________________      MARCH 29, 2007
                                                          THOMAS K. KAHN
                                    No. 06-12184               CLERK
                               ________________________

                         D. C. Docket No. 04-01074-CV-1-WSD


STACEY TATROE,

                                                                  Plaintiff-Appellee,

                                            versus

TONY WHEELER, Individually and in
his Official Capacity as Manager
of the Cobb County 9-1-1
Communications Bureau,

                                                                 Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                     (March 29, 2007)

Before HULL and MARCUS, Circuit Judges, and BARZILAY,* Judge.

       *
        Honorable Judith M. Barzilay, Judge, United States Court of International Trade, sitting
by designation.
PER CURIAM:

      In this interlocutory appeal, Appellant Tony Wheeler challenges the district

court’s denial of qualified immunity in a suit brought by Appellee Stacey Tatroe,

Wheeler’s former employee. Tatroe claims that Wheeler retaliated against her for

constitutionally protected speech made while she worked as a Cobb County 9-1-1

emergency operator. The district court denied Wheeler’s motion for summary

judgment, finding that he was not entitled to qualified immunity at this stage of the

litigation. On appeal, Wheeler contends that the adverse employment actions

alleged by Tatroe were motivated at least in part by lawful considerations and that,

therefore, he is entitled to qualified immunity under Stanley v. City of Dalton, 219

F.3d 1280, 1294-97 (11th Cir. 2000), and Foy v. Holston, 94 F.3d 1528, 1534-35

(11th Cir. 1996).

      After thorough review of the record and having considered oral argument,

we affirm. The district court correctly concluded that Wheeler is not entitled to

qualified immunity at this stage of the litigation because the record does not

indisputably indicate that the alleged adverse employment actions taken by

Wheeler were motivated, at least in part, by lawful considerations. See Stanley,

219 F.3d at 1296 (“A defendant is entitled to qualified immunity under the Foy

rationale only where, among other things, the record indisputably establishes that

                                         2
the defendant in fact was motivated, at least in part, by lawful considerations.”);

Johnson v. City of Fort Lauderdale, 126 F.3d 1372, 1379 (11th Cir. 1997) (“The

holding in Foy rested primarily on the existence of an indisputable and adequate

lawful motive . . . .”).

       AFFIRMED.




                                        3